Garcia v McCrea (2019 NY Slip Op 01842)





Garcia v McCrea


2019 NY Slip Op 01842


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Richter, J.P., Gische, Kern, Moulton, JJ.


8711 302654/15

[*1]Kenia Garcia, Plaintiff-Appellant,
vShauntay E. McCrea, et al., Defendants-Respondents.


Law Offices of Igor Tarasov, Brooklyn (Harlan Wittenstein of counsel), for appellant.
Purcell & Ingrao, P.C., Mineola (Terrance J. Ingrao of counsel), for respondents.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered on or about December 27, 2017, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff made a prima facie showing of negligence on the part of defendants by submitting an affidavit stating that as she was driving through the intersection she noticed that defendant driver failed to stop at the stop sign when plaintiff had the right of way (see Vehicle and Traffic Law § 1142[a]). Plaintiff was not required to demonstrate her own freedom from comparative negligence to be entitled to summary judgment as to defendants'
liability (see Rodriguez v City of New York, 31 NY3d 312 [2018]; Silverio v Ford Motor Co., ___ AD3d ___, 2019 NY Slip Op 00568 [1st Dept 2019]). Furthermore, defendants' argument that triable issues were raised by the police accident report and weather records is unpersuasive since such documents were uncertified (see e.g. Silva v Larkin, 118 AD3d 556, 557 [1st Dept 2014]; Morabito v 11 Park Place LLC, 107 AD3d 472 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK